           Case 6:18-cv-00207-ADA Document 51 Filed 03/22/19 Page 1 of 31



                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

MULTIMEDIA CONTENT                          §
MANAGEMENT LLC,                             §       Civil Action No.: 6:18-cv-00207-ADA
     Plaintiff                              §
                                            §       JURY TRIAL DEMANDED
v.                                          §
                                            §       PATENT CASE
DISH NETWORK L.L.C.,                        §
      Defendant.                            §
                                            §

                PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

       In accordance with the Court’s Initial Scheduling Order, Plaintiff Multimedia Content

Management LLC (“Plaintiff” or “MCM”) submits the following brief in support of MCM’s claim

constructions submitted to the Court as part of the Joint Claim Construction Statement (“JCCS”),

D.I. 39.




                                                1
                Case 6:18-cv-00207-ADA Document 51 Filed 03/22/19 Page 2 of 31




                                                                  Contents
I.        Introduction ............................................................................................................................. 5
II. Patents-in-Suit ......................................................................................................................... 5
III. Technology Background.......................................................................................................... 6
IV. Legal Standard ......................................................................................................................... 7
V. Disputed Terms of the ʼ468 Patent .......................................................................................... 8
     A. Disputed Term No. 1 – “to generate controller instructions” .............................................. 8
     B. Disputed Term No. 2 – “a controller node” ....................................................................... 12
     C. Disputed Term No. 3 – “a service provider network” ....................................................... 14
     D. Disputed Term No. 4 – “selectively transmit[ting, by the plurality of gateway units,]
     the content requests to the service provider network in accordance with the controller
     instructions” .............................................................................................................................. 17
     E. Disputed Term No. 5 – “gateway units” ............................................................................ 20
     F.      Disputed Term No. 6 – “gateway nodes” .......................................................................... 23
     G. Disputed Term No. 7 – “if the gateway unit enters the inactive state” .............................. 25
     H. Disputed Term No. 8 – “registration information” ............................................................ 26
     I.      Disputed Term No. 9 – “uniquely” .................................................................................... 26
     J.      Disputed Term No. 13 – “initial operating parameters” .................................................... 27
VI. Disputed Terms of the ‘925 Patent ........................................................................................ 27
     A. Disputed Term No. 5 – “network elements” ...................................................................... 27
     B. Disputed Term No. 8 – “subscriber management system” ................................................ 29
     C. Disputed Term No. 9 – “authenticate subscribers or devices before allowing access into
     the service provider network” ................................................................................................... 30




                                                                           2
            Case 6:18-cv-00207-ADA Document 51 Filed 03/22/19 Page 3 of 31



                                                         Table of Authorities

Cont'l Circuits LLC v. Intel Corp., 915 F.3d 788, 797 (Fed. Cir. 2019) ................................ 14, 16
Intervet Am., Inc. v. Kee-Vet Labs., Inc., 887 F.2d 1050 (Fed. Cir. 1989) ....................... 11, 13, 16
J.G. Peta, Inc. v. Club Protector, Inc., 65 F. App'x 724 (Fed. Cir. 2003) ...................................... 8
Koepnick Med. & Educ. Research Found., L.L.C. v. Alcon Labs., Inc., 162 F. App'x 967 (Fed.
  Cir. 2005) .................................................................................................................................... 8
Markman v. Westview Instruments, Inc., 52 F.3d 967 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S.
  370 (1996) ................................................................................................................................... 7
Merck & Co. v. Teva Pharm. USA, Inc., 395 F.3d 1364 (Fed. Cir. 2005) .................................... 20
Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005) (en banc) ...................................... 7, 8, 12
Power Mosfet Techs., L.L.C. v. Siemens AG, 378 F.3d 1396 (Fed. Cir. 2004)............................. 19
Ushijima v. Samsung Elecs. Co., 2014 WL 4825373 (W.D. Tex. Jan. 6, 2014) ............................ 7




                                                                       3
         Case 6:18-cv-00207-ADA Document 51 Filed 03/22/19 Page 4 of 31



                                        Exhibit List



    Exhibit No.   Description
       2001       Declaration of Mr. Joel R. Williams
       2002       File History of U.S. Patent Application No. 13/369,174
                  Decision Denying Institution of Inter Partes Review, IPR2017-01934,
       2003
                  Paper No. 10
       2004       U.S. Patent No. 8,799,468
       2005       U.S. Patent No. 9,465,925
 




                                              4
         Case 6:18-cv-00207-ADA Document 51 Filed 03/22/19 Page 5 of 31



  I.   INTRODUCTION

       Plaintiff Multimedia Content Management LLC (“Plaintiff” or “MCM”) submits the

following brief in support of MCM’s claim constructions submitted to the Court as part of the Joint

Claim Construction Statement (“JCCS”), D.I. 39. As detailed below, MCM’s proposed

constructions are supported by, and consistent with, the specifications and file histories of the

patents-in-suit. In accordance with the Court’s Scheduling Order, D.I. 33 (Jan. 4, 2019), and the

parties’ Joint Stipulation Regarding Proposed Amended Scheduling Order, D.I. 42 (March 12,

2019), the parties have not exchanged any extrinsic evidence regarding claim construction and no

discovery has taken place. MCM does not believe any extrinsic evidence is necessary for the Court

to properly construe the disputed terms, and therefore MCM has not cited to any extrinsic evidence

in support of its proposed constructions. Should Defendant Dish Network L.L.C. (“Defendant” or

“Dish”) cite to any extrinsic evidence in its opening claim construction brief, Plaintiff reserves the

right to continue to object to entry of such extrinsic evidence or, in the alternative, to offer

additional extrinsic evidence in rebuttal as well as to cross-examine any testimonial extrinsic

evidence.

 II.   PATENTS-IN-SUIT

       Plaintiff asserts Dish infringes two duly and legally issued United States Patents: U.S. Pat.

No. 8,799,468 (“the ʼ468 Patent”) and U.S. Pat. No. 9,465,925 (“the ʼ925 Patent”). The ʼ468 Patent

is entitled “System for Regulating Access to and Distributing Content in a Network,” and issued

to Robert M. Burke II and David Z. Carman on August 5, 2014. The ’468 Patent claims priority

from United States Patent Application No. 10/989,023 (now U.S. Pat. No. 8,122,128), and claims

priority to U.S. Provisional Pat. App. No. 60/523,057, filed on November 18, 2003. A true and

correct copy of the ’468 Patent is attached hereto as EX2004. The ʼ925 Patent is entitled “System




                                                  5
                 Case 6:18-cv-00207-ADA Document 51 Filed 03/22/19 Page 6 of 31



for Regulating Access to and Distributing Content in a Network,” and issued to Robert M. Burke

II and David Z. Carman on October 11, 2016. The ’925 Patent claims priority to U.S. Pat. App.

No. 13/369,174 (now the ʼ468 Patent), and claims priority to U.S. Provisional Pat. App. No.

60/523,057, filed on November 18, 2003. A true and correct copy of the ’925 Patent is attached

hereto as EX2005. Collectively, the ʼ468 Patent and the ʼ925 Patent are referred to as “the Patents”

or “the Patents-in-suit.”

              On August 11, 2017, Unified Patents Inc. filed a 105-page Petition (with fourteen exhibits)

before the United States Patent Trial and Appeal Board (“PTAB”) pursuant to 35 U.S.C. §§311–

319 seeking to institute an inter partes review (“IPR”) of Claims 1‒5, 9, 11‒13, 19, 23‒27, and

32‒34 of the ’468 Patent. Unified Patents argued that the claims were obvious and therefore invalid

under 35 USC §103. Applying the standard set forth in 35 U.S.C. § 314(a), which requires that

Petitioner demonstrate a reasonable likelihood that it would prevail with respect to at least one

challenged claim, the Board denied the Petition. See IPR2017-01934 (referred to herein as the

“IPR”), Institution Decision, Paper 10 (March 5, 2018), attached hereto as EX2003.

III.          TECHNOLOGY BACKGROUND

              The Patents describe systems and methods for managing and regulating access from a local

subscriber site to content available for distribution from a remote service provider network. E.g.,

ʼ468 Patent, Abstract. 1 The subscriber site includes one or more subscriber terminals and

communications gateways (“CGs”). ʼ468 Patent, 3:37–40. The system further includes Internet

Control Points (“ICPs”) (located remote from the subscriber site), which generate and issue

instructions to the CGs. E.g., ʼ468 Patent, 3:46–48; 5:25–29. These instructions control the



                                                            
1
 Although citations in this section are to the ʼ468 Patent, the specifications of the ʼ468 Patent
and the ʼ925 Patent are substantively identical.


                                                               6
         Case 6:18-cv-00207-ADA Document 51 Filed 03/22/19 Page 7 of 31



operation of the CGs. The Patents identify several control operations and associated controller

instructions that the ICPs may send to the CGs (e.g., “Active and Inactive CG Processing Control,”

“Conditional Denial,” and “Packet Inspection,” etc.). ʼ468 Patent, 7:34–8:32. By having the ICP

remote from the CG in conjunction with the CG being tamperproof by the user and under the

exclusive control of the ICP, the systems and methods of the Patents regulate access by the

subscriber to content available from the subscriber network in a secure manner. The claimed

systems allow a service provider network to protect the digital rights associated with the content

and prevent a user from unauthorized alteration of the operation of the CG, which is under the

control of the remote ICP. See ʼ468 Patent, 4:46–48.

IV.    LEGAL STANDARD

       The Court is familiar with the legal standards for claim construction. E.g., Ushijima v.

Samsung Elecs. Co., No. A-12-CV-318-LY, 2014 WL 4825373, at *1–2 (W.D. Tex. Jan. 6, 2014).

Determining the proper meaning of patent claims is a question of law that exclusively belongs to

the Court. Markman v. Westview Instruments, Inc., 52 F.3d 967, 970–71 (Fed. Cir. 1995) (en banc),

aff’d, 517 U.S. 370 (1996). “It is a bedrock principle of patent law that the claims of a patent define

the invention to which the patentee is entitled the right to exclude.” Phillips v. AWH Corp., 415

F.3d 1303, 1312 (Fed. Cir. 2005) (en banc).

       The words of patent claims are generally accorded with their “ordinary and customary

meaning,” which is the “meaning that term would have to a person of ordinary skill in the art in

question at the time of invention.” Id. at 1312–13. “[T]he person of ordinary skill in the art is

deemed to read the claim term not only in the context of the particular claim in which the disputed

term appears, but in the context of the entire patent, including the specification.” Id. at 1313.




                                                  7
                 Case 6:18-cv-00207-ADA Document 51 Filed 03/22/19 Page 8 of 31



              Among the hierarchy of evidentiary sources relied upon for claim interpretation, the

specification is the “single best guide” to the meaning of a disputed term other than the claims

themselves and is usually dispositive of the analysis. Id. at 1315. The file history is also relevant.

However, “it often lacks the clarity of the specification and thus is less useful for claim

construction purposes.” Id. at 1317. “Dictionaries or comparable sources are often useful to assist

in understanding the commonly understood meaning of words and have been used both by [the

Federal Circuit] and the Supreme Court in claim interpretation.” Id. at 1322. See also Koepnick

Med. & Educ. Research Found., L.L.C. v. Alcon Labs., Inc., 162 F. App'x 967, 972 (Fed. Cir. 2005)

(“[I]t was not necessary to consider extrinsic evidence, such as expert testimony, inventor

testimony, and technical treatises and articles.”); J.G. Peta, Inc. v. Club Protector, Inc., 65 F. App'x

724, 727 (Fed. Cir. 2003) (“Extrinsic evidence was unnecessary, and the district court did not err

in declining to conduct a hearing to consider it.”).

    V.        DISPUTED TERMS OF THE ʼ468 PATENT

              The disputed terms for the ʼ468 Patent are presented with the same numbering as in the

JCCS, Docket 39. The Parties have proposed these terms for construction.

         A. Disputed Term No. 12 – “to generate controller instructions”

               Plaintiff’s Construction                                      Defendant’s Construction
    “generate computer processor-executable                        “to create[ing] or bring[ing] into being
    instructions, excluding merely a uniform                       computer executable instructions that
    resource locator (URL) or an internet protocol                 determine whether to transmit or not transmit
    (IP) address”                                                  a content request from a user to the service
                                                                   provider network”




                                                            
2
  The number of disputed terms is made in reference to the numbering used in the appendices to
the JCCS. Since filing the JCCS, the parties have decided to proffer the same claim construction
(e.g., Disputed Term No. 10 of the ʼ468 Patent) for some claims listed as “disputed” in the JCCS.
As a result, MCM has not addressed those terms herein.


                                                               8
         Case 6:18-cv-00207-ADA Document 51 Filed 03/22/19 Page 9 of 31



       Plaintiff’s proposed construction is supported by, and consistent with, the specification of

the ʼ468 Patent. For example, Figure 1 of the ʼ468 Patent, reproduced below, illustrates the

relationships between “Internet Control Point 50” (i.e., a controller node, discussed in detail in

§ V.2 infra), “Communication Gateways 58” (i.e., a gateway unit, discussed in detail in § V.5 infra)

and “SPA-controlled network elements 54” (i.e., a network element, discussed in detail in § VI.5

infra). The ʼ468 Patent states: “ICP 50 works in conjunction with CGs 58 and SPA-controlled

network elements 54 by generating instructions which are transmitted over network 52 to CGs

58 and SPA-controlled network elements 54, where the instructions are executed.” ʼ468 Patent,

5:19–23 (emphasis added).




ʼ468 Patent, FIG. 1.

       The controller instructions, executed at the gateway unit, perform a variety of operations.

E.g., ʼ468 Patent, 7:34–8:18, 11:22–43 (describing multiple examples of controller instructions

that are performed by the gateway units (e.g., the “Active and Inactive CG Processing Control,”

the “Conditional Denial,” and the “First Portal” operations)).

       Further, the file history of the ʼ468 Patent supports Plaintiff’s construction, For example,

during the Inter Partes Review (“IPR”) of the ʼ468 Patent, Unified Patents, Inc. v. Multimedia



                                                 9
        Case 6:18-cv-00207-ADA Document 51 Filed 03/22/19 Page 10 of 31



Content Management LLC, IPR2017-01934 (PTAB Dec. 14, 2017), Mr. Joel R. Williams, an

expert testifying on behalf of MCM, noted that one of ordinary skill in the art would understand a

“controller instruction” to exclude merely a uniform resource locator (“URL”) or an internet

protocol (“IP”) address. Decl. of Joel William filed in IPR2017-01934, attached hereto as EX2001,

at ¶¶ 58–69. In the art of computer networks, an instruction describes a command to be performed.

A URL is a computer address for a network resource, such as a web page, and an IP address is an

address for a device on a TCP/IP network. An address, either in URL or IP form, is not a command

and does not describe an operation to be performed. Therefore, a URL or IP address cannot be a

“controller instruction” that describes an operation to be performed by the gateway unit. EX2001,

¶ 60.

        In the IPR, Mr. Williams described controller instructions as follows: “While several of

these controller instructions require a URL or IP address, the URLs and IP addresses are only

parameters for the instructions—the URLs and IP addresses alone are not controller instructions.”

EX2001, ¶ 62. “For example, with respect to the ‘Conditional Denial’ operation, a gateway unit

receives a controller instruction commanding the gateway unit to substitute a requested ‘pirate’

URL address with another URL address.” Id. at ¶ 63; see also id. at ¶ 64 (quoting ʼ468 Patent, 8:3–

6). In order to carry out the “Conditional Denial” instruction, “the gateway unit is informed of a

first URL (or IP address), the second URL (or IP address), and the operation to be performed (i.e.,

substitute the second URL for the first URL). In this example, the operation, or instruction, being

performed is a substitution.” Id. at ¶ 64. According to Mr. Williams, the “parameters to the

instruction are the first and second URLs. While this controller instruction requires URLs (or IP

Addresses) as parameters, the URLs (or IP addresses) do not describe the operation to be




                                                10
        Case 6:18-cv-00207-ADA Document 51 Filed 03/22/19 Page 11 of 31



performed.” Id. Mr. Williams’s conclusion was that “the ʼ468 Patent does not describe standalone

URL or IP address parameter[s] as being a controller instruction.” Id. (emphasis added).

       Therefore, in view of the specification of the ʼ468 Patent and the file history (in particular,

Mr. Williams’s testimony in the IPR cited above), Plaintiff submits that the proper construction of

“controller instructions” is “computer processor-executable instructions, excluding merely a

uniform resource locator (URL) or an internet protocol (IP) address.”

       Defendant’s proposed construction improperly imports a limitations from the specification

into the claim, namely the limitation to “determine whether to transmit or not transmit a content

request.” JCCS, Ex. A-1. See Intervet Am., Inc. v. Kee-Vet Labs., Inc., 887 F.2d 1050, 1053 (Fed.

Cir. 1989) (“[L]imitations appearing in the specification will not be read into claims, and that

interpreting what is meant by a word in a claim ‘is not to be confused with adding an extraneous

limitation appearing in the specification, which is improper.’”).

       Defendant’s construction is inconsistent with the specification of the ʼ468 Patent. For

example, as noted above, the ʼ468 Patent describes multiple examples of operations performed by

gateway units that execute the controller instructions. ʼ468 Patent, 7:34–8:18, 11:22–43. One such

example operation, entitled “Active and Inactive CG Processing Control,” is used by a

communication gateway to “register itself as ‘idle’ by sending an event notification to ICP 50.” Id.

at 7:34–37. “Inactive CGs 58 may process and control either CG maintenance or may carry out

activity delegated to inactive CGs by design.” Id. at 50–52 (emphasis added). There is nothing in

the specification of the ʼ468 Patent to suggest that the operation of processing and controlling

communication gateway maintenance is the same as or related to determining “whether to transmit

or not transmit a content request,” as Defendant’s construction would require. Thus, Defendant’s

attempt to improperly limit the claims of the ʼ468 Patent to require the single operation of




                                                 11
        Case 6:18-cv-00207-ADA Document 51 Filed 03/22/19 Page 12 of 31



determining “whether to transmit or not transmit a content request” is not supported by the ʼ468

Patent specification and is improper. See Phillips v. AWH Corp., 415 F.3d 1303, 1323 (Fed. Cir.

2005) (warning against confining claims to specific embodiments).

       In addition, Defendant’s construction would require the Court to construe “generate” as

“create or bring into being.” JCCS, Ex. A-1. This additional limitation finds no support in the

specification of the ʼ468 Patent and is inconsistent with the understanding of one of ordinary skill

in the art as disclosed in the file history. In particular, in the IPR, Mr. Williams testified that one

of ordinary skill in the art would understand the meaning of “generate,” in the context of the claims

of the ʼ468 Patent, to exclude operations in which the controller instructions are only transmitted

or are relayed (i.e., received and then transmitted) by a device. EX2001, ¶¶ 74–83; see also id. at

¶¶ 78–80 (finding the notion that the generated item did not exist prior to being generated

consistent with the understanding of one of ordinary skill in the art). Accordingly, a person of

ordinary skill in the art would understand the meaning of “generate” to exclude operations in which

the controller instructions are only transmitted or relayed by a device (i.e., brought “into being”).

       Based on the above evidence, the proper construction of “generate controller instructions”

based on the ʼ468 Patent in its entirety, the file history, as well as the understanding of one of

ordinary skill in the art, is Plaintiff’s proposed construction: “generate computer processor-

executable instructions, excluding merely a URL or IPR address.” JCCS, Ex. A-1.

   B. Disputed Term No. 2 – “a controller node”

            Plaintiff’s Construction                          Defendant’s Construction
 “A network-based router or computer located        “a single network device that controls the
 within the network and remote from the             operation of the gateway units”
 gateway unit and that controls the operation
 of one or more gateway units”




                                                  12
        Case 6:18-cv-00207-ADA Document 51 Filed 03/22/19 Page 13 of 31



       Plaintiff’s proposed construction is supported by, and consistent with, the specification of

the ʼ468 Patent. For example, the ʼ468 Patent states: “CGs operate in conjunction with SPA-based

Internet Service Providers (ISPs) under the control of “controller nodes,” hereinafter referred to as

Internet Control Points (ICPs). The ICPs are installed in an ISP’s network. ICPs may be network-

based routers or computers that control the operation of CGs.” ʼ468 Patent, 3:43–47 (emphasis

added). Therefore, in view of the specification of the ʼ468 Patent, Plaintiff proposes to construe

“controller node” as a “network-based router or computer located within the network and remote

from the gateway unit and that controls the operation of one or more gateway units.”

       Figure 1 of the ʼ468 Patent, reproduced below, illustrates the relationships between

“Internet Control Point 50” (i.e., a “controller node”), “Communication Gateways 58” (i.e., a

gateway unit, discussed in detail in § V.E infra) and “SPA-controlled network elements 54” (i.e.,

a network element, discussed in detail in § VI.E infra).




ʼ468 Patent, FIG. 1. As illustrated in Figure 1, the Internet Control Point 50 (i.e., a controller

node) is located remote from communication gateway 58 (i.e., a gateway unit).

       Defendant’s proposed construction improperly adds an extraneous limitation, i.e., “a single

network device.” JCCS, Ex. A-2 (emphasis added). See Intervet Am., Inc. v. Kee-Vet Labs., Inc.,

887 F.2d 1050, 1053 (Fed. Cir. 1989) (“[L]imitations appearing in the specification will not be

read into claims, and that interpreting what is meant by a word in a claim ‘is not to be confused


                                                  13
        Case 6:18-cv-00207-ADA Document 51 Filed 03/22/19 Page 14 of 31



with adding an extraneous limitation appearing in the specification, which is improper.’”); see also

Cont'l Circuits LLC v. Intel Corp., 915 F.3d 788, 797 (Fed. Cir. 2019) (cautioning against

“improperly importing limitations into the claims.”). Specifically, Defendant’s construction seeks

to limit “a controller node” to “a single network device.” There is no support in the ʼ468 Patent

for this position. In fact, the ʼ468 Patent explicitly contradicts Defendant’s construction: “The ICPs

are installed in an ISP’s network. ICPs may be network-based routers or computers that control

the operation of CGs.” ʼ468 Patent, 3:43–47 (emphasis added). Every term in this portion of the

ʼ468 Patent is plural. The ʼ468 Patent expressly considers multiple “network-based routers or

computers.” Id.

        Thus, the proper construction of “controller node,” based on the ʼ468 Patent in its entirety,

is Plaintiff’s proposed construction: “A network-based router or computer located within the

network and remote from the gateway unit and that controls the operation of one or more gateway

units.” JCCS, Ex. A-2.

    C. Disputed Term No. 3 – “a service provider network”

            Plaintiff’s Construction                           Defendant’s Construction
 “a network that is operated or controlled by a      “a network between the controller node and
 service provider to provide regulated access        the plurality of gateway units that is not the
 to content delivery services for subscribers,       public Internet and only includes those
 but not including subscriber equipment or a         network elements operated or controlled by
 subscriber network”                                 the service provider”

        Plaintiff’s proposed construction is supported by, and consistent with, the specification of

the ʼ468 Patent. For example, the ’468 Patent relates “to regulation of access to a [service provider]

network . . . to distribut[e] content efficiently while protecting the digital rights associated with the

content.” ʼ468 Patent, 1:17–20. The ʼ468 Patent describes a “service provider network” that is

operated or controlled by a service provider, such as a cable television provider. ʼ468 Patent, 1:35–

38. The service provider delivers content to subscriber terminals, which are located at a



                                                   14
        Case 6:18-cv-00207-ADA Document 51 Filed 03/22/19 Page 15 of 31



subscriber’s premises. ʼ468 Patent, 1:38–39. The subscriber’s premises may include subscriber

PCs networked together with other computers on a local area network (“LAN”). ʼ468 Patent, Fig.

1, 3:55–58. Additional network elements may be located between the “service provider network”

and the subscriber’s premises to aid in the distribution of content. ʼ468 Patent, 1:33–35.

       Fig. 1, reproduced below with annotations, illustrates separation between devices at a

subscriber’s premises (subscriber terminals and communication gateways connected via a LAN)

and the “service provider network” (i.e., SPA Network Elements 54).




Unified Patents, Inc. v. Multimedia Content Management LLC, IPR2017-01934, Patent Owner’s

Preliminary Response (PTAB Dec. 14, 2017), Paper 9, at 6 (annotating ʼ468 Patent, Fig. 1). Figure

1 also illustrates that the “service provider network” 54 is distinct from Non-SPA Network

Elements 55. Collectively, the “service provider network” and Non-SPA Network Elements

comprise the Internet/Metro Area Network 52. Thus, the service provider network does not include

equipment located at subscriber’s premises on the other side of the LAN.

       Further, the file history of the ʼ468 Patent supports Plaintiff’s constructions. During

prosecution, Patentee amended the claims to clarify that the “network” recited in Claim 1 is the

“service provider network” as opposed to being any network, such as the subscriber’s local area



                                                15
        Case 6:18-cv-00207-ADA Document 51 Filed 03/22/19 Page 16 of 31



network or the entire public Internet. Supplemental Preliminary Amendment for U.S. Pat. App.

No. 13/369,174, Nov. 15, 2012, attached hereto as EX2002, p. 124. During the IPR, Mr. Williams

testified that the “service provider network” is not the entire public Internet and only includes those

network elements operated or controlled by the service provider. Further, the service provider

network does not include the subscriber equipment (e.g., subscriber PC) nor the subscriber LAN

located at the subscriber’s premises. EX2001, ¶ 47–57.

       Therefore, in view of the specification of the ʼ468 Patent and the filed history, Plaintiff

submits that the proper construction of “service provider network” is “a network that is operated

or controlled by a service provider to provide regulated access to content delivery services for

subscribers, but not including subscriber equipment or a subscriber network.”

       Defendant’s proposed construction improperly adds an extraneous limitation, i.e., “only

includes those network elements operated or controlled by the service provider.” JCCS, Ex.A-4

(emphasis added). See Intervet Am., Inc. v. Kee-Vet Labs., Inc., 887 F.2d 1050, 1053 (Fed. Cir.

1989) (“[L]imitations appearing in the specification will not be read into claims, and that

interpreting what is meant by a word in a claim ‘is not to be confused with adding an extraneous

limitation appearing in the specification, which is improper.’” ”); see also Cont'l Circuits LLC v.

Intel Corp., 915 F.3d 788, 797 (Fed. Cir. 2019) (cautioning against “improperly importing

limitations into the claims.”). Defendant’s construction would define a network in a manner that

would exclude any features that are common to multiple networks, but necessary for the network’s

operation. For example, Defendant’s construction would exclude the physical cables connecting

devices if every portion of that cable were not “operated or controlled by the service provider.”

       Defendant’s construction is also inconsistent with the specification of the ʼ468 Patent. For

example, Figure 1 illustrates SPA Network Elements 54 as part of an “Internet/Metro Area




                                                  16
         Case 6:18-cv-00207-ADA Document 51 Filed 03/22/19 Page 17 of 31



Network.” In common configurations, even privately-controlled networks can use commonly-

controlled (or shared usage) communication pathways (e.g., towers, cables, switches, etc.) to route

communication between and among privately-controlled network elements. Defendant’s

construction would exclude all such commonly-controlled (or shared usage) communication

pathways from the definition of “service provider network.”

        The proper construction of “service provider network” based on the ʼ468 Patent in its

entirety, the file history, as well as the understanding of one of ordinary skill in the art, is Plaintiff’s

proposed construction: “a network that is operated or controlled by a service provider to provide

regulated access to content delivery services for subscribers, but not including subscriber

equipment or a subscriber network.” JCCS, Ex. A-4.

    D. Disputed Term No. 4 – “selectively transmit[ting, by the plurality of gateway units,]
       the content requests to the service provider network in accordance with the
       controller instructions”

             Plaintiff’s Construction                            Defendant’s Construction
 “a gateway unit, under control of the remotely        “transmitting all content requests to take place
 located controller node, executes previously          within the service provider network in
 received controller instructions to determine         response to the controller instructions’
 whether to transmit a content request from a          decision to transmit the content requests”
 user or to take other action (e.g., deny the
 content request, redirect the content request,
 or notify authorities regarding the content
 request)”

        Plaintiff’s proposed construction is supported by and consistent with the specification of

the ʼ468 Patent. For example, the ʼ468 Patent describes “a gateway unit associated with a user

receives controller instructions from the network.” ʼ468 Patent, 7:54–65 (internal citations

omitted). First, after receiving the controller instructions, “the gateway unit receives a network

access request from a user, via a subscriber terminal.” Id. Second, the gateway unit determines

whether or not to transmit the network access requests over the network in accordance with the

controller instructions. Id. Third, the gateway either transmits the network access requests or takes


                                                    17
                Case 6:18-cv-00207-ADA Document 51 Filed 03/22/19 Page 18 of 31



another action (e.g., denies access or contacts law enforcement). Id. 7:53–8:18 (describing

“Conditional Denial), 10:31–39 (describing denial of service attacks on targets identified by law

enforcement). The ʼ468 Patent explicitly describes these steps as “a method for selectively

transmitting network access requests.” Id. at 3:22–24 (emphasis added) (describing Figure 5).

              As a further example, the specific embodiment of Figure 5 describes gateway units, in

accordance with previously-received controller instructions, acting to deny “subscribers the

capability to send or to receive data from or to ‘pirate’ URLs or IP addresses that are known to

contain unlicensed copyrighted material.” Id. at 7:66–8:10. Another example in the ʼ468 Patent

describes gateway units “selectively inhibit[ing] access to a portion of the content servers by a

second group of users in accordance with the controller instructions.” Id. at 9:66–10:6. Gateway

units may also be “directed by instructions received from an ICP 50 to initiate repeated requests

for service or other similar transactions to URLs or IP addresses of ‘pirate’ sites . . . in an ICP-

delivered conditional denial of service list.” Id. at 10:7–13. In addition to “directing denial of

service attacks . . . ICP 50 may direct CGs 58 and SPA-controlled network elements 54 to perform

similar attacks on URLs or IP addresses identified by a government or law enforcement body.” Id.

at 10:31–39.

              Other embodiments in the ʼ468 Patent describe a gateway unit determining whether or not

to transmit a content request from a user. For example, when describing Figure 7, the ʼ468 Patent

describes a gateway unit “selectively forward[ing] the first portion of content data to a second

[gateway] unit in accordance with the content distribution instructions.”3 Id. at 13:2–7. Further, in

response to a subscriber’s request for content, the subscriber may have access to all content stored



                                                            
3
 The quotation from the ʼ468 Patent uses the term “second network unit,” which Plaintiff
believes in this context to be coextensive with “gateway unit.”


                                                               18
        Case 6:18-cv-00207-ADA Document 51 Filed 03/22/19 Page 19 of 31



on the network portion of both their own gateway unit and other gateway units under control of a

controller node. Id. at 13:55–58. “When many subscribers request the same content, then [the

controller node] directs a replication of content as it is distributed to” the gateway units. Id. at

13:58–60. The controller node “directs content to be delivered to the requesting” gateway from the

service provider network if the “file is not available” from any other gateway unit. Id. at 13:65–

14:1.

        Therefore, in view of the specification of the ʼ468 Patent, Plaintiff proposes to construe

“selectively transmit the content requests to the service provider network in accordance with the

controller instructions” as: (1) “a gateway unit.” As detailed above, a gateway unit can be

responsible for selectively transmitting content requests. ʼ468 Patent, 7:54–65 (“[A] gateway unit

associated with a user receives controller instructions from the network.” (2) the gateway unit is

“under control of the remotely located controller node.” As detailed above, the gateway unit

performs functions such as conditional denial in response to controller instructions from the

remotely-located controller node. ʼ468 Patent, FIG. 1, 7:54–65, 7:53–8:18. (3) The gateway unit

“executes previously received controller instructions to determine whether to transmit a content

request from a user or take other action.” As detailed above, the gateway unit can execute

previously received controller instructions to determine whether to transmit a content request

from a user or to take other actions” such as denying the content request, ʼ468 patent, 7:53–8:18,

redirect the content request, id. at 8:11–18, or notify authorities regarding the content request, id.

at 10:31–39.

        Defendant’s proposed construction improperly reads out the “selective” part of

“selectively transmit.” See Power Mosfet Techs., L.L.C. v. Siemens AG, 378 F.3d 1396, 1410

(Fed. Cir. 2004) (noting “interpretations that render some portion of the claim language




                                                  19
                Case 6:18-cv-00207-ADA Document 51 Filed 03/22/19 Page 20 of 31



superfluous are disfavored”); see also Merck & Co. v. Teva Pharm. USA, Inc., 395 F.3d 1364,

1372 (Fed. Cir. 2005) (“A claim construction that gives meaning to all the terms of the claim is

preferred over one that does not do so.”) (internal citations omitted). Defendant’s proposed

construction would require a gateway unit to transmit “all content requests.” This construction

conflicts with the specification of the ʼ468 Patent, which describes, for example, a gateway unit

“selectively forward[ing] the first portion of content data to a second [gateway] unit in

accordance with the content distribution instructions,”4 ʼ468 Patent, 13:2–7, as well as the ʼ468

Patent’s example of denying access, id. at 8:11–18. A proper construction of “selectively

transmit” cannot encompass both denying access and transmitting all content requests.

                Accordingly, the proper construction of “selectively transmit the content requests to the

service provider network in accordance with the controller instructions” based on the ʼ468 Patent

in its entirety is Plaintiff’s proposed construction: “a gateway unit, under control of the remotely

located controller node, executes previously received controller instructions to determine

whether to transmit a content request from a user or to take other action (e.g., deny the content

request, redirect the content request, or notify authorities regarding the content request).”

       E. Disputed Term No. 5 – “gateway units”

               Plaintiff’s Construction                                   Defendant’s Construction
    “a computer device that is located within a                 “computer devices that are remote from the
    subscriber premise, remote from the                         controller node and interface with the service
    controller node, that is under control of the               provider network and a subscriber terminal”
    controller node, and that is usable by a
    subscriber to perform certain functionality
    only as permitted by the controller node”

              Plaintiff’s proposed construction is supported by and consistent with the specification of

the ʼ468 Patent. For example, the ʼ468 Patent describes gateway units as usable by a subscriber to

                                                            
4
 The quotation from the ʼ468 Patent uses the term “second network unit,” which Plaintiff
believes in this context to be coextensive with “gateway unit.”


                                                               20
                Case 6:18-cv-00207-ADA Document 51 Filed 03/22/19 Page 21 of 31



perform certain functionality only as permitted by the controller node. Specifically, a gateway unit

cannot be used by a subscriber to perform functionality that is not permitted by the controller

node. The ʼ468 Patent describes these limitations in the context of the needs and requirements of

service providers to protect the digital rights of content providers. ʼ468 Patent, 4:47–48 (“This

secure flow of data then enables ISPs to effectively and efficiently control the services provided

to subscribers.”). In order to protect the digital rights of content providers, the gateway units

described in the ’468 Patent are tamper-proof, such that subscribers cannot access the device’s

hardware or software:

              The [gateway units] cannot be tampered with by subscribers. [The gateway units]

              are specifically designed to permit no subscriber-initiated programming and no

              access to the [gateway unit’s] hardware or software.5

ʼ468 Patent, 3:62–65 (emphasis added). The ʼ468 Patent describes in detail how the tamper-proof

provisions of the gateway units are used to ensure digital rights. E.g., ʼ468 Patent, 4:1–5 (“Updates

to this [compiled] code are obtained from ICPs and encrypted passwords are stored in hidden,

undocumented locations to allow authentication of ICP presence prior to [gateway unit] control

program update.”); 4:6–10 (“[O]ne or more ‘deadman’ switches [] are tripped upon opening the

housing or removing a [gateway unit’s] hard drive.”); 4:28–32 (“These measures prevent

subscribers from writing, compiling, executing, modifying, or otherwise tampering with the

operating software of the [gateway unit.] Second, the active mode prevents users from getting

access to the content of the hard drive.”); 4:38–39 (“An ICP will not enable any service to an un-


                                                            
5
       The specification refers to Communications Gateways 58 as CGs. The claimed gateway units

       correspond to the CGs. For ease of reading, CG was replaced with gateway unit in this quote.




                                                               21
                Case 6:18-cv-00207-ADA Document 51 Filed 03/22/19 Page 22 of 31



registered [gateway unit] and an un-registered [gateway unit] will not operate in an experimental

environment at all.”); 4:46–48 (“These measures ensure secure control of the data flow between

both the ICP and the [gateway unit]. This secure flow of data enables ISPs to effectively and

efficiently control the services provided to subscribers.”) (emphasis added).

              Further, the file history of the ʼ468 Patent supports Plaintiff’s construction. For example,

during the IPR, Mr. Williams testified that a person of ordinary skill in the art would understand

the meaning of “gateway unit” as recited in the claims and described in the specification to exclude

a device in which the subscriber (e.g., an end user) has access to the device’s hardware or software.

EX2001, ¶¶ 70-73.

              Therefore, in view of the specification of the ʼ468 Patent and the file history (in particular,

Mr. Williams’s testimony in the IPR cited above), Plaintiff submits the proper construction of

“gateway unit” is “a computer device that is located within a subscriber premise, remote from the

controller node, that is under control of the controller node, and that is usable by a subscriber to

perform certain functionality only as permitted by the controller node.” JCCS, Ex. A-7.

              Defendant’s proposed construction is unreasonably broad in view of the ʼ468 Patent

specification. For example, Defendant’s proposed construction would encompass a subscriber’s

home router—a device that “interfaces with the service provider network” and a “subscriber

terminal.”6 This is inconsistent with the specification of the ʼ468 Patent. A conventional home

router is not controlled by the service provider and is not limited to perform operations required

by the service provider (e.g., copyright registry, ʼ468 Patent, 11:1–8, copyrighted file deletion, id.



                                                            
6
  The ʼ468 Patent defines a “subscriber terminal” as being “located at subscriber premises and
include[ing], for example, personal computers, televisions configured with modems, a
combination of both, or any other combination of consumer electronics capable of presenting
electronic content to a subscriber.” ʼ468 Patent, 1:35–41.


                                                               22
        Case 6:18-cv-00207-ADA Document 51 Filed 03/22/19 Page 23 of 31



at 11:9–21, first portal visibility, id. at 22–43, etc.). Further, a conventional home router does not

include the security features described by the ʼ468 Patent as being required for a gateway unit (e.g.,

anti-tampering measures, id. at 4:6–32). Any proper construction of gateway unit must include the

element of being controlled by the controller node in order to provide the security features

described in the ʼ468 Patent.

       Thus, the proper construction of “gateway unit” based on the ʼ468 Patent in its entirety is

Plaintiff’s proposed construction: “a computer device that is located within a subscriber premise,

remote from the controller node, that is under control of the controller node, and that is usable by

a subscriber to perform certain functionality only as permitted by the controller node.” JCCS, Ex.

A-7.

   F. Disputed Term No. 6 – “gateway nodes”

            Plaintiff’s Construction                          Defendant’s Construction
 “a computer device that is located within a        “computer devices that are remote from the
 subscriber premise, remote from the                controller node and interface with the service
 controller node, that is under control of the      provider network and a subscriber terminal”
 controller node, and that is usable by a
 subscriber to perform certain functionality
 only as permitted by the controller node”

       The term “gateway nodes” appears in dependent Claim 27 of the ʼ468 Patent. Plaintiff’s

proposed construction is consistent with the specification of the ʼ468 Patent. Specifically,

Plaintiff’s proposed construction is consistent with the fact that “gateway node,” as that term is

used in Claim 27, is coextensive with the term “gateway unit,” as that term is used in independent

Claim 23, discussed in detail in Section III.5 supra. Claim 27 depends from Claim 25, which

depends from Claim 23. The term “gateway nodes” appears for the first time in the ʼ468 Patent in

Claim 25, which recites the “method of Claim 23, further comprising the gateway nodes denying

access to a first group of network servers of the service provider network, in accordance with the




                                                 23
        Case 6:18-cv-00207-ADA Document 51 Filed 03/22/19 Page 24 of 31



controller instructions.” ʼ468 Patent, 21:14–18 (emphasis added). The term “gateway nodes” does

not appear in Claim 23. The appropriate antecedent basis for “the gateway nodes,” therefore, are

the “gateway units” recited in Claim 23. Id. at 63–64.

       The understanding that “gateway nodes” are intended to refer to the same devices as

“gateway units” is supported by the specification. For example, Claim 27 recites the “gateway

nodes detecting a content request that designates a first network server of the service provider

network; and re-directing the content request to a second network server of the service provider

network.” Id. at 21:22–26. The ʼ468 Patent describes similar functionality being performed by a

“CG 58,” which also corresponds to the “gateway unit” of Claim 23. ʼ468 Patent 7:66–8:15

(“Furthermore, when other non-web browser programs executing in subscriber terminals 60

attempt to access a blocked site, the request to the URL or IP address of the blocked site may be

redirected to a legal content provider’s URL or IP address or ignored.”).

       Therefore, in view of the specification of the ʼ468 Patent, Plaintiff proposes to construe

“gateway nodes” as coextensive with “gateway units,” as “a computer device that is located within

a subscriber premise, remote from the controller node, that is under control of the controller node,

and that is usable by a subscriber to perform certain functionality only as permitted by the

controller node.”

       Defendant does not appear to dispute that “gateway nodes” should be interpreted in the

same way as “gateway unit.” JCCS, Ex. A-7 to A-8. However, Defendant’s proposed construction

of “gateway nodes” suffers from the same flaws as its proposed construction of “gateway unit.”

Specifically, Defendant’s proposed construction is improperly broad. For example, as detailed

above, Defendant’s proposed construction would encompass a subscriber’s home router—a device




                                                24
                Case 6:18-cv-00207-ADA Document 51 Filed 03/22/19 Page 25 of 31



that “interfaces with the service provider network” and a “subscriber terminal.” 7 This is

inconsistent with the specification of the ʼ468 Patent which describes a gateway unit as “selectively

transmit[ting] the network access requests over the network in accordance with the controller

instructions.” ʼ468 Patent, 7:54–65 (internal citations omitted). Nothing in Defendant’s proposed

construction accounts for the ʼ468 Patent’s requirement that the gateway unit be “under control of

the controller node,” as Plaintiff’s proposed construction states.

              The proper construction of “gateway node” based on the ʼ468 Patent in its entirety is

Plaintiff’s proposed construction: “a computer device that is located within a subscriber premise,

remote from the controller node, that is under control of the controller node, and that is usable by

a subscriber to perform certain functionality only as permitted by the controller node.” JCCS, Ex.

A-8.

       G. Disputed Term No. 7 – “if the gateway unit enters the inactive state”

               Plaintiff’s Construction                                  Defendant’s Construction
    “within a reasonable time before or after the               Plain and ordinary meaning, no construction
    gateway unit enters the inactive state”                     necessary with construction of overlapping
                                                                terms as proposed above

              Plaintiff’s proposed construction is consistent with the specification of the ʼ468 Patent.

Specifically, Plaintiff’s construction reflects that “if the gateway unit enters the inactive state,” in

the context of the ʼ468 Patent, should be understood as “within a reasonable time before or after

the gateway unit enters the inactive state.” The ʼ468 Patent describes gateway units as being able

to “carry out” previously delegated activities while inactive. E.g., ʼ468 Patent, 7:48–52; 10:7–30

(describing inactive CGs as being able to be “directed by instructions received” to “initiation


                                                            
7
  The ʼ468 Patent defines a “subscriber terminal” as being “located at subscriber premises and
include[ing], for example, personal computers, televisions configured with modems, a
combination of both, or any other combination of consumer electronics capable of presenting
electronic content to a subscriber.” ʼ468 Patent, 1:35–41.


                                                               25
        Case 6:18-cv-00207-ADA Document 51 Filed 03/22/19 Page 26 of 31



repeated requests for service or other similar transactions”). The ʼ468 Patent is agnostic on the

temporal relationship between when the gateway unit enters the inactive state and when the

gateway unit notifies the controller node that the gateway unit has entered the inactive state. See,

e.g., ʼ468 Patent, 7:35–39 (“Upon power down or inactivity timeout of CG 58, CG 58 may register

itself as ‘idle’ by sending an event notification to ICP 50.”). Therefore, any attempt to read in a

temporal relationship between the gateway unit entering the inactive state and the gateway unit

notifying the controller node would be inconsistent with the specification of the ʼ468 Patent.

       The proper construction of “if the gateway enters the inactive state,” based on the ʼ468

Patent in its entirety is Plaintiff’s proposed construction: “within a reasonable time before or after

the gateway unit enters the inactive state.” JCCS, Ex. A-9.

   H. Disputed Term No. 8 – “registration information”

           Plaintiff’s Construction                          Defendant’s Construction
 “information that associates a gateway unit        Plain and ordinary meaning, no construction
 with a controller node”                            necessary

       Plaintiff’s proposed construction is consistent with the specification of the ʼ468 Patent.

Specifically, Plaintiff’s construction reflects that “registration,” in the context of the ʼ468 Patent,

should be understood as “associates a gateway unit with a controller node.” See, e.g., ʼ468 Patent,

7:20–33 (“The registration process may include collection of information by ICP 50 for a warranty

registration from the subscriber such as, for example, CG's 58 hardware address and other

identifying data. ICP 50 will then send CG 58 the latest operating software, if necessary, and its

initial operating parameters to load in memory 104.”); see also ʼ468 Patent, 8:16–18, 15:10–18.

   I. Disputed Term No. 9 – “uniquely”

            Plaintiff’s Construction                      Defendant’s Construction
 “possessing, within a network, a characteristic Plain and ordinary meaning, no construction
 of a device that is not shared by other devices necessary
 within the network””



                                                  26
          Case 6:18-cv-00207-ADA Document 51 Filed 03/22/19 Page 27 of 31



         Plaintiff’s proposed construction is consistent with the specification of the ʼ468 Patent.

Specifically, Plaintiff’s construction reflects that “unique,” in the context of the ʼ468 Patent, should

be understood as unique within the network (as opposed to globally unique). See, e.g., ʼ468 Patent,

13:39–42 (describing as “unique identifying information” an “IP address” for a gateway unit).

      J. Disputed Term No. 13 – “initial operating parameters”

           Plaintiff’s Construction                           Defendant’s Construction
 “one or more variables associated with an           Plain and ordinary meaning, no construction
 operating mode first entered into by a              necessary
 gateway unit after registration”

         Plaintiff’s proposed construction is consistent with the specification of the ʼ468 Patent.

Specifically, Plaintiff’s construction reflects that “initial,” in the context of the ʼ468 Patent, should

be understood as “first entered into by a gateway unit after registration.” See, e.g., ʼ468 Patent,

7:23–33 (distinguishing “initial” registration, and its associated operating parameters, from

“[s]ubsequent re-registrations” that “may be initiated by CG 58 under subscriber control for

address or ISP changes.”).

VI.      DISPUTED TERMS OF THE ‘925 PATENT

         The disputed terms for the ‘925 Patent are presented with the same numbering as in the

JCCS, Docket 39. DISH has proposed these terms for construction. Certain terms of the ʼ925 Patent

are substantively the same as terms in the ʼ468 Patent. Those terms— (1) “to generate controller

instructions,” (2) “controller node,” (3) “service provider network,” (4) “selectively transmitting,”

and (5) “gateway unit”—have been fully briefed above.

      A. Disputed Term No. 5 – “network elements”

            Plaintiff’s Construction                          Defendant’s Construction
 “a computer device that is located remote           “computer devices within the service provider
 from the controller node, that is under control     network”
 of the controller node, and that is usable by a




                                                   27
         Case 6:18-cv-00207-ADA Document 51 Filed 03/22/19 Page 28 of 31



 subscriber to perform certain functionality
 only as permitted by the controller node”

        Plaintiff’s proposed construction is supported by, and consistent with, the specification of

the ʼ925 Patent. For example, Figure 1 of the ʼ925 Patent, reproduced below, illustrates “SPA

Network Elements” 54 and “Non-SPA Network Elements” 55 as located within “Internet/Metro

Area Network 52” and remote from “Internet Control Point” 50 (i.e., a controller node).




ʼ925 Patent, FIG. 1. Further, the ʼ925 Patent describes network elements, “including, for example,

powered up and inactive CGs 58 and SPA-controlled network elements 54” that “may be directed

by instructions received from and ICP 50 to initiate repeated requests for service or other similar

transactions.” ʼ925, 10:34–38 (emphasis added). The ʼ925 Patent describes various functions that

a subscriber may use only as permitted by the controller node. E.g., ʼ925 Patent, 10:34–65 (“In

addition to directing denial of service attacks on URL’s or IP addresses in the conditional denial

of service list, ICP 50 may direct CGs 58 and SPA-controlled network elements 54 to perform

similar attacks on URLs or IP addresses identified by a government or law enforcement

body . . . .”).

        Therefore, in view of the specification of the ʼ925 Patent, Plaintiff submits that the proper

construction of “network elements” is “a computer device that is located remote from the controller




                                                 28
        Case 6:18-cv-00207-ADA Document 51 Filed 03/22/19 Page 29 of 31



node, that is under control of the controller node, and that is usable by a subscriber to perform

certain functionality only as permitted by the controller node.”

       Defendant’s proposed construction is unreasonably broad in view of the ʼ925 Patent

specification. For example, Defendant’s proposed construction would encompass conventional

switching equipment within the service provider network. This is inconsistent with the

specification of the ʼ925 Patent. A conventional network switch does not include the security

features described by the ʼ925 Patent as being required for a network element. The ʼ925 Patent

states: “These [security] measures ensure secure control of the data flow between both the ICP and

the CG.” ʼ925 Patent, 4:60–62. As illustrated in Figure 1, the SPA network elements 54 are part

of the “data flow between both the ICP and the CG.” It is this secure flow of data that “then enables

ISPs to effectively and efficiently control the services provided to subscribers.” Id. at 4:63–65.

        Thus, the proper construction of “network elements” based on the ʼ925 Patent in its

entirety is Plaintiff’s proposed construction: “a computer device that is located remote from the

controller node, that is under control of the controller node, and that is usable by a subscriber to

perform certain functionality only as permitted by the controller node.”

   B. Disputed Term No. 8 – “subscriber management system”

            Plaintiff’s Construction                         Defendant’s Construction
 “a system that manages subscriber devices of       Plain and ordinary meaning, no construction
 a service provider network, the subscriber         necessary
 management system being part of the service
 provider network”

       Plaintiff’s proposed construction is consistent with the specification of the ʼ925 Patent.

Specifically, Plaintiff’s construction reflects that “subscriber management system,” in the context

of the ʼ925 Patent, should be understood as managing subscriber devices of the service provider

network. See, e.g., ʼ925 Patent, 7:33–41, 10:15–21.




                                                 29
        Case 6:18-cv-00207-ADA Document 51 Filed 03/22/19 Page 30 of 31



   C. Disputed Term No. 9 – “authenticate subscribers or devices before allowing access
      into the service provider network”

            Plaintiff’s Construction                         Defendant’s Construction
 “identifying subscribers or devices that are       Plain and ordinary meaning, no construction
 allowed to access a requested service              necessary with construction of overlapping
 provided by the service provider network”          terms as proposed above

       Plaintiff’s proposed construction is consistent with the specification of the ʼ925 Patent.

Specifically, Plaintiff’s construction reflects that “authenticate,” in the context of the ʼ925 Patent

should be understood as identifying those subscribers or devices that are allowed to access a

requested service provided by the service provider network. See, e.g., ʼ925 Patent, 12:24–26

(“Subscribers who subscribe to fee-based services such as video calling, games or gambling may

receive applet downloads from ICP 50 or from SPA content server 56.”); see also generally ʼ925

Patent, 10:15–21, 4:7–19, 7:33–41, 15:9–30.

Dated: March 21, 2019                                 Respectfully submitted,

                                                      /s/ Jeffrey G. Toler
                                                      Jeffrey G. Toler
                                                      Aakash S. Parekh
                                                      Benjamin R. Johnson (pro hac vice)
                                                      TOLER LAW GROUP, PC
                                                      8500 Bluffstone Cove
                                                      Suite A201
                                                      Austin, TX 78759
                                                      (512) 327-5515
                                                      jtoler@tlgiplaw.com
                                                      aparekh@tlgiplaw.com
                                                      bjohnson@tlgiplaw.com

                                                      Attorneys for Plaintiff Multimedia Content
                                                      Management LLC




                                                 30
        Case 6:18-cv-00207-ADA Document 51 Filed 03/22/19 Page 31 of 31



                                CERTIFICATE OF SERVICE

       I hereby certify that on March 21, 2019, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system which will send notification of such filing to all

counsel of record in the above-reference matter.

                                                    /s/ Angie K. Blazek
                                                    Angie K. Blazek
                                                    TOLER LAW GROUP, PC
                                                    8500 Bluffstone Cove
                                                    Suite A201
                                                    Austin, TX 78759
                                                    (512) 327-5515




                                               31
